Citation Nr: 1519877	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass grafts and myocardial infarction with scarring, from April 20, 1998, to November 22, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1956 to April 1968 and from February 1970 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for coronary artery disease and assigned a 60 percent evaluation from April 20, 1998 to November 22, 2003, and a 100 percent schedular evaluation from November 23, 2003, forward.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

On remand, the Veteran's treatment records from Tidewater Thoracic and Cardiovascular Ltd. (Dr. William Old) should be obtained, as well as any additional VA and/or private treatment records dated between April 1998 and November 2003.  See VA Form 21-4142, dated September 20, 2010.  

The Board further finds that a retrospective opinion that provides a full description of the nature and severity of the Veteran's service-connected coronary artery disease, as well as the impact such has on his ordinary activities, to include his employability, for the time period from April 20, 1998, to November 22, 2003, should be obtained.  In this regard, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Hampton VA treatment facility, dated from April 1998 to November 2003.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Tidewater Thoracic and Cardiovascular Ltd. (Dr. William Old), dated from April 1998 to November 2003.  See VA Form 21-4142, dated September 20, 2010.  

3.  Ask the Veteran to identify all non-VA medical providers that treated him for his CAD from April 1998 to November 2003.  Make arrangements to obtain all outstanding records that he adequately identifies.  

4.  After obtaining any outstanding treatment records, forward the record to an appropriate medical professional so as to determine the nature and severity of the Veteran's service-connected coronary artery disease, as well as the impact such has on his ordinary activities, to include his employability, for the time period from April 1998 to November 2003.  The record contents must be made available for review.

After reviewing the record, the examiner should offer an opinion on the following inquiries:

For the period from April 1998 to November 2003, the examiner should determine whether the Veteran experienced chronic congestive heart failure;  left ventricular dysfunction with an ejection fraction of less than 30 percent ; and what the actual and/or estimated METS level would have been.  The examiner should identify the date of any such symptomatology.  

For the period from April 1998 to November 2003, the examiner should also provide a full description of the effects, to include all associated limitations, of the Veteran's coronary artery disease on his ordinary activities, to include his employability. 

All opinions expressed should be accompanied by supporting rationale.

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If  the benefit remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


